Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00874-CV

                           In the Interest of R.H., M.D.J. and M.K. Children

                                                    v.

                             Department of Family and Protective Services

               NO. 74587 IN THE 300TH DISTRICT COURT OF BRAZORIA COUNTY



   TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           04/22/2015              E-PAID                    ANT
SUPP RPT RECORD             $1,082.00          03/30/2015               PAID                     ANT
     MT FEE                   $10.00           03/27/2015              E-PAID                    ANT
STATEWIDE EFILING             $20.00           03/05/2015              E-PAID                    ANT
      FILING                 $175.00           03/05/2015              E-PAID                    ANT
SUPP CLK RECORD            UNKNOWN             01/26/2015             UNKNOWN                    ANT
   RPT RECORD                $100.00           01/21/2015               PAID                     ANT
   CLK RECORD               $1,095.00          11/07/2014             UNKNOWN                    ANT
     MT FEE                   $10.00           11/06/2014              E-PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $2,502.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
First District of Texas, this October 9, 2015.